IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL,              :   No. 2388 Disciplinary Docket No. 3

                   Petitioner                :   No. 152 DB 2015

              v.                             :   Attorney Registration No. 79423

JAMES E. TONE,                               :   (Montgomery County)

                   Respondent




                                           ORDER


PER CURIAM


      AND NOW, this 26th day of June, 2017, upon consideration of the Disciplinary

Board's Recommendation for Public Censure, the Prothonotary is directed to schedule

a public censure     in the     above -captioned matter.    See Disciplinary Board Rule

§89.205(e).